Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Katharine B. Dillon appeals from the district court’s orders dismissing her civil complaint with prejudice for lack of subject matter jurisdiction and denying her motion for reconsideration. On appeal, she does not challenge the jurisdictional determination, but contends that the district court should have dismissed the complaint without prejudice.
Because a dismissal for lack of jurisdiction is without prejudice, see S. Walk at Broadlands Homeowner's Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013), we affirm the dismissal order as modified to reflect that the dismissal is without prejudice. See 28 U.S.C. § 2106 (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED